l USDC SDNY
BUY : MENT
ELE oer Chey ai ws ay LY Ep
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK DO = ower neem
onc nnseneeeeseteceesevenseeeescese: < [Dare HAP RE OS

 

IN RE:
ORDER

03 MDL 1570 (GBD) (SN)

TERRORIST ATTACKS ON
SEPTEMBER 11, 2001

This document relates to:

Ashton et al. v. al Qaeda Islamic Army, et al., 02 Civ. 6977 (GBD) (SN)

Bauer et al. v. al Qaeda Islamic Army, et al., 02 Civ. 7236 (GBD) (SN)
GEORGE B. DANIELS, United States District Judge:

On January 14, 2020, the Ashton and Bauer Plaintiffs moved this Court to correct its previous
award of partial final judgments to immediate family members of the September 11, 2001 decedents.
(ECF No. 5525.)! The motion attaches Exhibit A, which lists immediate family members to decedents
who have moved this Court to grant to them solatium damages.

Previously on September 23, 2019, Magistrate Judge Netburn held a telephone conference
with plaintiffs, Defendant Dubai Islamic Bank, and Defendant Kingdom of Saudi Arabia, during
which she explained to the parties that it is not a “legally proper position” for claimants to obtain
judgments when they are not plaintiffs to the case. (See Tr. of Sept. 23, 2019 Telephone Conference
at 3:16~22.)

Sheilah Bowden, listed as the parent of decedent Thomas Bowden, and Mary E. York Peled,
listed as the sibling of decedent Kevin York, both appear not to be eligible for recovery because they

are not named plaintiffs to the case. The plaintiffs are therefore directed to either (1) file a Notice of

 

' All citations included herein refer to documents filed in the 9/11 multidistrict litigation docket. See /n re Terrorist
Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN).

 

 
Amendment, adding these individuals as plaintiffs to the case, or (2) if either individual is in fact a
named plaintiff, identify with specificity where her name can be found on the docket, in the
Complaint, or in the Notice of Amendment.

In order for the plaintiffs to receive an order on their motion prior to the February 19, 2020
VSSTF deadline, plaintiffs should take these steps and submit a letter apprising this Court of

Ms. Bowden and Ms. Peled’s respective statuses no later than Friday, February 7, 2020.

Dated: February 5, 2020
New York, New York
SO ORDERED.

FEB 0 5 2020 Ci B Das®

GIR B. DANIELS
ited States District Judge

 

 

 
